— Judgment unanimously reversed on the law, petition granted and matter remitted to respondent Superintendent for a new hearing. Memorandum: At petitioner’s Tier II hearing, the Hearing Officer precluded petitioner from offering documentary and testimonial evidence in support of his defense that the charges against him were the product of a pattern of harassment against him by correction officers. That was error. The evidence that petitioner sought to offer was relevant to his defense and to the question of the veracity of the charges against him. "[Ejvidence of mitigating circumstances is relevant in a prison inmate disci*1091plinary hearing” (Matter of Bole v Coughlin, 132 AD2d 70, 73; Matter of De Mauro v LeFevre, 91 AD2d 1156, 1157; see also, 7 NYCRR 253.6 [c]; Matter of Coleman v Coombe, 65 NY2d 777, 780). Therefore, the petition is granted and respondent Superintendent’s determination is annulled (see, Matter of Coleman v Coombe, supra; Matter of Huggins v Coughlin, 155 AD2d 844, affd 76 NY2d 904; Matter of Bole v Coughlin, supra). (Appeal from Judgment of Supreme Court, Wyoming County, Dadd, J. — Article 78.) Present — Green, J. P., Pine, Balio, Boehm and Davis, JJ.